Order entered July 1, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00192-CV

      SCOTT HORTON, PAM HORTON AND AMSE PARTNERS, LP, Appellants

                                                 V.

                         THE MESSINA LAW FIRM, P.C., Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-07537

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated March 23, 2016, we

notified the official court reporter for the 134th Judicial District Court that the reporter’s record

was overdue. We directed the court reporter to file the record within thirty days. To date, we

have not received any response.

       Accordingly, we ORDER Court Reporter Vielica Dobbins to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification no

hearings were recorded; or (3) written verification that appellants have not paid for or made

arrangements to pay for the record. We notify appellants that if we receive verification they have

not requested the record or have not paid for or made arrangements to pay for the record, we

will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Vielica

Dobbins, Official Court Reporter, 134th Judicial District Court.


                                                    /s/     CRAIG STODDART
                                                            JUSTICE